 

Case 3:21-cv-01209-E Document6 Filed 06/30/21 Pagelof3 PagelD 33
Case 3:21-cv-01209-E DocumentS Filed 05/26/21 Pageiof4 PagelD 29

AO 440 tRev. £2/09) Summons in a Civil Actioa

UNITED STATES DISTRICT COURT

for the
Norther District of Texas

Deckers Outdoor Corporation

Pian?
¥.

Civil Action No. 3:21-cv-01209-E

Trends SNJ Inc, et al

Oefendant

Me Se Came ne tae Se ate

Summons in a Civil Action

TO: DOES 1-10, inclusive

A lawsuit has been filed agains} vou.

Within 21 days after service of this summons on you (not counting the day you received
it) «- or 60 days if you are the United States or a United States agency, or an officer or
employee of the United States described in Fed. R. Civ. P. 12(a)(2) or (3) - you must serve
on the plaintiff an answer to the attached complaint or a motion under Rule | 2 of the Federal
Rules of Civil Procedure. The answer or motion must be served on the plaintiff or the
plaintiff's attorney, whose name and address are:

Brent Blakely

1334 Parkview Avenue

Suite 280

Manhattan Beach , CA 90266

If you fail to respond, judgment by default will be entered against you for the relief
demanded in the complaint. You also must file your answer or motion with the court,

CLERK OF COURT

—

wate ee ale

 

  

DATE: 05/26/2032 | 5
ee
Signature of Clerk or Deputy Clerk

 

 
Case 3:21-cv-01209-E Document6 Filed 06/30/21 Page 2of3 PagelD 34
Case 3:21-cv-01209-E Document5 Filed 05/26/21 Page2of4 PageiD 30

AQ 440 (Rev 12409) Summons ina Civil Action iPage 2)

Civil Action No. 3:21-cv-O1200-£

PROOF OF SERVICE
{This section should not be filed with the court unless required by Fed. 8. Civ. P. 4 (ly

This summons for (name of na and tite, if any) VE ends NIT aL
was received by me on (duis) |p-& “go

 

[— I personaily served the summons on the individual at (piace)
on (date) : or

 

m

fe 1 left the summons at the individual’ s residence or usual place of abode with (name }
o— Tian . a person of suitable age and discretion who resides there,

on (date) ly “19-24 _ and mailed a copy to the individual's last known address; or

[~ f served the summons on (name of individual) . who fs designated

 

 

by Jaw io accept service of process on behalf of (name of organization)

 

 

 

 

 

on (date) ‘or
[~ fretumed the summons unexecuted because _ » of
[~ other (specifiy
My fees are $ for wavel and § for services, for a total of $
i declare under penaity of perjury that this information is true. fH A #7

bere [p= -Bed AG they hubs EQ HEE

Server's signature

 

Server's address

Additional information regarding attempted service, etc:

 

 

eee ae

 
 

Attorney or Par men siakeeV-OLZO9-E Document 6 Fite 06/Sorer Page so 3 Pagsib strc Only
BLAKELY LAW GROUP
1334 PARK VIEW AVENUE
STE 280

Manhattan Beach, CA 90266
Telephone No: (310) 546-7400

 

Ref. No. or File No.:
75325

 

Attorney for: Plaintiff
Insert name of Court, and Judicial District and Branch Court:
United States District Court, Northern District Of Texas
Plaintiff- DECKERS OUTDOOR CORPORATION
Defendant: TRENDS SNJ INC., et al
PROOF OF MAILING Hearing Date: Time: Depl/Div:
SUMMONS IN A CIVIL

i. At the time of service 1 was at least 18 years of age and not a party to this action.

 

 

 

Case Number:

3:21-cv-01200-E

 

 

 

 

 

 

 

. I served copies of the SUMMONS IN A CIVIL ACTION: COMPLAINT; CIVIL COVER SHEET; CERTIFICATE OF
INTERESTED PERSONS; NOTICE AND ELECTION REGARDING CONSENT TO PROCEED BEFORE A UNITED STATES
MAGISTRATE JUDGE; REPORT ON THE FILING OR DETERMINATION OF AN ACTION REGARDING A PATENT OR

TRADEMARK

3. a. Party served: TRENDS SNU, INC.
168 GEORGIAN DRIVE

4. Address where the party was served:
COPPELL, TX 75019

5. I served the party:
d. by other means On: Fri., Jun. 25, 2021 at: 1:00PM by mailing

First Class Mail, postage prepaid, from: LOS ANGELES, CA
6. fhe "Notice to the Person Served" (an the Summons) was completed as follows:

a. as an individual defendant

the copies to the person served, addressed as shown in item 2c, by

Recoverable Cost Per CCP 1033.5(a¥4\B)

d. The Fee for Service was:
e. lam: (3) registered California process server

7, Person Who Served Papers:
a. SONIA RIVERA
b. County Legal Attorney Service

816 S. Figueroa Street (i) Owner
Suite 100 fii) Registration No.: PS1664
(ili) County: Santa Clara

LOS ANGELES, CA 90017
c. (213) 327-0014

8 I declare under penalty of perjury under the laws of the State of California Mat the|foregoing’is true and\cerrect,

Date: Wed, Jun. 30, 2021

 

 

PROOF OF MAILING (SONTA RIVERA) 10234 -blaia. 10200

Judici i] Form POS-010 L.
Rule 2.150.(a)&(b) Rev January 1, 2007 SUMMONS IN A CIVIL

 

 

 
